Citation Nr: 0207247	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  99-15 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE 

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1980 to August 
1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO continued the 
30 percent evaluation for the keloid scar of the left ear and 
denied entitlement to service connection for residuals of a 
head injury, migraine headaches, bilateral hearing loss, and 
tinnitus.

The veteran has continued the appeal only as to the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus, and entitlement to an increased evaluation for 
keloid scar of the left ear.  Thus, the issue of entitlement 
to service connection for residuals of a head injury, to 
include migraine headaches, is not considered part of the 
current appellate review.  See Hearing Transcript, (T.) pages 
2, 4.

In a November 2000 decision, the Board granted service 
connection for tinnitus as well as a separate 10 percent 
rating based on tenderness of the keloid scar of the left 
ear.  The Board otherwise denied an evaluation in excess of 
30 percent based on disfigurement of the keloid scar of the 
left ear and remanded the issue of service connection for 
bilateral hearing loss.  

In a rating decision dated in March 2002, service connection 
was granted for left ear hearing loss; service connection for 
right ear hearing loss remained denied.  The veteran was 
notified of this decision in a March 2002 letter from the RO.  
The veteran has not expressed disagreement with the "down-
stream" issues of either the effective date or disability 
evaluation assigned to his left ear hearing loss; therefore, 
such matter is not before the Board.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed.Cir., 1997); see also 
Holland v. Gober, 10 Vet. App. 433 (1997) (per curiam).  
Accordingly, the only pending issue is that listed on the 
title page of this decision.   





FINDINGS OF FACT

1. All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  There is no medical evidence that the veteran currently 
has a hearing loss disability of the right ear pursuant to VA 
regulations.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss of the right ear 
be presumed to have been so incurred.  38 U.S.C.A. §§  1131, 
5107 (West 1991 & Supp. 2001); Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 5106, 
5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An audiometric examination in September 1979 at the time of 
the veteran's enlistment examination was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
25

An audiometric examination in April 1981 was as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10


An audiometric examination in July 1983 was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
10
10
10

Service medical records dated in August 1984 show that 
hearing, by audiogram, was within normal limits, bilaterally.  
No hearing profile was issued.    

At the time of the veteran's medical board evaluation prior 
to service separation in April 1985, audiometric examination 
was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
15

Private audiometric testing dated in July 1998 shows that the 
veteran was tested for hearing loss.  

On an examination for scars in September 1998, the veteran 
stated that he had bilateral hearing loss as a result of a 
service injury.  Though no audiometric testing was conducted 
during that examination, the pertinent diagnoses included 
hearing loss, secondary to injury to the left ear.  An 
audiometric examination on VA special examination in 
September 1998 was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15

Speech recognition was 96 percent on the right.  The examiner 
stated that hearing was within normal limits for adjudication 
purposes. 

An October 1999 private audiological evaluation establishes 
that there was a clinical history of right ear hearing loss.  
The examiner stated the veteran's hearing in the right ear 
was within normal limits.

The veteran testified at a videoconference hearing in May 
2000.  The veteran stated that he did complain of hearing 
loss while he was on active duty.  T. 6.  He indicated that 
he had a definite hearing loss on the left, but that the 
right ear was "okay."  T. 7.  He recalled that he was 
exposed to extremely loud noise in his service assignment as 
a communications specialist.  That position required him to 
actually be inside of a 155 Howitzer when they were firing 
live rounds.  He wore earplugs as protection during service.  
He served in field artillery for about 3 1/2 years.  T. 8.     

In the May 2000 private medical record, the examiner stated 
the veteran had mild conductive hearing loss which was due to 
the motor vehicle accident in service.

An audiometric examination on VA examination in January 2002 
was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
20

Speech recognition was 94 percent on the right.  The examiner 
stated that hearing was within normal limits for adjudication 
purposes. 

Preliminary Matters: Veterans Claims Assistance Act

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations have been satisfied in this matter.  

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.

The Board notes that the veteran was advised, by virtue of 
detailed statements of the case (SOC) and supplemental 
statements of the case (SSOC), issued during the pendency of 
this appeal, of the pertinent law and facts that were set 
forth in a fashion that clearly and adequately informed the 
claimant of the criteria for establishing service connection 
for the claimed disability.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the veteran's claim, and the SOCs 
and SSOCs issued by the RO clarified what evidence would be 
required to establish service connection for hearing loss.  
The RO notified the veteran specifically about the VCAA in 
May and November 2001 letters.  The veteran's representative 
responded to the RO's communications with additional evidence 
and/or argument, thus curing (or rendering harmless) any 
possible previous omissions.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993), infra; VAOPGCPREC 16-92 (57 Fed. 
Reg. 49,747 (1992)). 

Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
this claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103). 

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to this claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (to be codified 
at 38 U.S.C. 5103A(d)).  The VA examinations afforded to the 
veteran, including in 1998 and 2002, that are described in 
detail above satisfied this obligation.  The veteran's 
private medical records have also been submitted.  He also 
provided testimony at a hearing.  The Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed, and that the veteran will not be prejudiced by 
proceeding to a decision on the basis of the evidence 
currently of record regarding this instant claim.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to this claim, under both former law and 
the new VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000).  In fact, 
the Court recently stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  



Legal Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  Regulations 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable to an award of service connection 
where the evidence, regardless of its date, shows that a 
veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be granted service connection 
on the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or during any applicable presumption 
period, if continuity is demonstrated thereafter, and if 
competent evidence relates the present condition to the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In addition to the general rules of service connection cited 
above, the Board notes that service connection for 
sensorineural hearing loss may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

Analysis

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for hearing loss of the right ear.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions to the extent that he has a right ear hearing 
loss disability cannot constitute competent medical evidence.

As an initial matter, the Board notes that there is no 
medical evidence that the veteran has ever had a hearing loss 
of the right ear either during service or within his first 
post-service year that meets the requirements of 38 C.F.R. 
§ 3.385.  Thus, he is not entitled to a grant of service 
connection for this disability on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309.

The Board further notes it does not appear that there is any 
competent medical evidence on file which actually shows 
current diagnoses of a hearing loss disability of the right 
ear pursuant to 38 C.F.R. § 3.385.  The Board recognizes that 
a VA scar examiner in September 1998 and a private medical 
report in May 2000 indicate that the veteran has right ear 
hearing loss.  The private doctor then related such loss to a 
service injury.  However, the private reports/conclusions and 
the VA scar examiner's diagnosis are outweighed by the VA 
specialist examinations which contain audiogram test results 
that conform to the regulatory requirements.  See 38 C.F.R. 
§ 4.85(a) (2001) (an examination for hearing impairment for 
VA purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test....).  
When the appropriate audiograms are obtained, a right hearing 
loss disability is not shown.  38 C.F.R. § 3.385.   

Primarily, for a grant of service connection, the claimant 
must currently have a disability.  See, e.g., Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The Board notes that the VA examinations, which are 
of greatest probative value, in 1998 and 2002 did not show a 
right ear hearing loss disability per the provisions of 
38 C.F.R. § 3.385.  

In light of the greater weight being placed on the VA 
specialist examination reports which include audiograms and 
examiners' opinions that right ear hearing is normal for 
adjudicative purposes, the Board finds that the preponderance 
of the evidence is against the claim for service connection.  
38 U.S.C.A. §§  1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2001);


ORDER

Service connection for hearing loss of the right ear is 
denied.



		
M. Sabulsky
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


